SLIP OP . 03-113

                       UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE : RICHARD K. EATON , JUDGE
____________________________________
                                         :
FUYAO GLASS INDUSTRY GROUP CO ., LTD .,  :
GREENVILLE GLASS INDUSTRIES, INC.,       :
SHENZHEN BENXUN AUTOMOTIVE GLASS         :
CO ., LTD ., TCG INTERNATIONAL, INC.,    :
CHANGCHUN PILKINGTON SAFETY GLASS        :
CO ., LTD ., GUILIN PILKINGTON SAFETY    :
GLASS CO ., LTD ., WUHAN YAOHUA          :
PILKINGTON SAFETY GLASS CO ., LTD ., AND :
XINYI AUTOMOTIVE GLASS (SHENZHEN)        :
CO ., LTD .,                             :
                                         :
                     PLAINTIFFS ,        :
                                         :
       V.                                :                  CONSOL. COURT NO . 02-00282
                                         :
UNITED STATES ,                          :
                                         :
                     DEFENDANT,          :
                                         :
             AND                         :
                                         :
PPG INDUSTRIES, INC., SAFELITE GLASS     :
CORPORATION , AND VIRACON /CURVLITE, A :
SUBSIDIARY OF APOGEE ENTERPRISES, INC ., :
                                         :
                     DEF .-INTERVENORS . :
____________________________________:


[Xinyi Automotive Glass (Shenzhen) Co.’s application for preliminary injunction granted.]

                                                            Decided: September 2, 2003

        Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt, LLP (Bruce M. Mitchell and
Jeffrey S. Grimson), for plaintiffs Fuyao Glass Industry Group Co., Ltd., and Greenville Glass
Industries, Inc.

       Garvey, Schubert & Barer (William E. Perry and John C. Kalitka), for plaintiffs
Consol. Court No. 02-00282                                                                   Page 2

Shenzhen Benxun Automotive Glass Co., Ltd., and TCG International, Inc.

       Pepper Hamilton, LLP (Gregory C. Dorris), for plaintiffs Changchun Pilkington Safety
Glass Co., Ltd., Guilin Pilkington Safety Glass Co., Ltd., and Wuhan Yaohua Pilkington Safety
Glass Co., Ltd.

       White & Case (William J. Clinton and Adams C. Lee), for plaintiff Xinyi Automotive
Glass (Shenzen) Co., Ltd.

        Peter D. Keisler, Assistant Attorney General, Civil Division, United States Department of
Justice; David M. Cohen, Director, Commercial Litigation Branch, Civil Division, United States
Department of Justice (Stephen C. Tosini), for defendant United States.

       Stewart & Stewart (Terence P. Stewart, Alan M. Dunn, and Eric P. Salonen), for
defendant-intervenors PPG Industries, Inc., Safelite Glass Corp., and Viracon/Curvlite, a
subsidiary of Apogee Enterprises, Inc.



                                     MEMORANDUM OPINION

EATON , JUDGE: Xinyi Automotive Glass (Shenzen) Co., Ltd. (“Applicant”), has submitted a

second application (“Application”) for a preliminary injunction to enjoin liquidation of certain

entries of Applicant’s automotive replacement glass windshields (the “Subject Merchandise”)

pending a final decision on the merits in the underlying action.1 PPG Industries, Inc., Safelite

Glass Corp., and Viracon/Curvlite, a subsidiary of Apogee Enterprises, Inc. (“Defendant-

Intervenors”), object to the issuance of a preliminary injunction. The court has the authority to

grant the requested relief. See 28 U.S.C. § 1585 (2000); 28 U.S.C. § 2643(c)(1) (2000); see also

The All Writs Act, 28 U.S.C. § 1651(a) (2000). For the reasons set forth below, the court grants




       1
               With the exception of PPG Industries, Inc., Safelite Glass Corporation, and
Viracon/Curvlite, a subsidiary of Apogee Enterprises, Inc., all other Plaintiffs and Defendant the
United States consent to the Application.
Consol. Court No. 02-00282                                                                   Page 3

this Application.2



                                          BACKGROUND

       In April 2003, Applicant timely requested that Commerce conduct an administrative

review of its entries of Subject Merchandise for the period of review of September 19, 2001,

through March 31, 2003. See Initiation of Antidumping and Countervailing Duty Administrative

Reviews and Request for Revocation in Part, 68 Fed. Reg. 27,781 (ITA May 21, 2003) (notice of

initiation). Subsequent to that request, Applicant moved this court for a preliminary injunction

contending that it met the four-prong test for such relief. See Fuyao Glass Indus. Group Co. v.

United States, 27 C.I.T. __, Slip Op. 03-99 (July 31, 2003) (“Fuyao II”) (den. Applicant’s mot.

prelim. inj.). Most importantly, Applicant argued that it would suffer immediate irreparable

harm absent a preliminary injunction because were Applicant to rescind its request for an

administrative review, Applicant’s entries of Subject Merchandise could be subject to immediate

liquidation by the United States Customs Service (“Customs”).3 See id. at __, Slip Op. 03-99 at

4–5. The court found that Applicant had not satisfied its burden with respect to immediate

irreparable harm because the cause of the potential injury complained of—Customs’s possible


       2
                In the action underlying this motion Applicants, along with Shenzhen Benxun
Automotive Glass Co., Ltd., TCG International, Inc., Changchun Pilkington Safety Glass Co.,
Ltd., Guilin Pilkington Safety Glass Co., Ltd., Wuhan Yaohua Pilkington Safety Glass Co., Ltd.,
and Xinyi Automotive Glass (Shenzen) Co., Ltd., challenge certain aspects of the United States
Department of Commerce’s (“Commerce” or “Department”) antidumping order covering
automotive replacement glass windshields. See Auto. Replacement Glass Windshields from the
P.R.C., 67 Fed. Reg. 16,087 (ITA Apr. 4, 2002) (antidumping duty order).
       3
               Effective March 1, 2003, the United States Customs Service was renamed the
United States Bureau of Customs and Border Protection. See Reorganization Plan Modification
for the Dep’t of Homeland Security, H.R. Doc. 108-32, at 4 (2003).
Consol. Court No. 02-00282                                                                    Page 4

immediate liquidation of the Subject Merchandise—would not occur so long as the

administrative review requested by Applicant was pending. See id. at __, Slip Op. 03-99 at 7

(citi ng S.J. Stile Assocs. v. Snyder, 626 F.2d 522, 525 (C.C.P.A. 1981)) (“[T]the court finds that it

cannot grant the requested relief simply because the prospect of irreparable harm is too

speculative.”).



       Thereafter, on July 31, 2002, Applicant timely rescinded its request for administrative

review of its entries of Subject Merchandise. See Pl.’s Mem. P. & A. Supp. Mot. Prelim. Inj.

(“Pl.’s Mem.”) Attach. (letter from law firm of White & Case to Evans of 7/31/2003) (“On

behalf of Xinyi . . . we hereby withdraw our request that the Department conduct an

administrative review of sales and entries of subject merchandise exported by Xinyi covered by

the antidumping duty order on Automotive Replacement Glass Windshields from the People’s

Republic of China.”).



       On August 4, 2003, Applicant renewed its request for a preliminary injunction. See Pl.’s

Mot. Prelim. Inj. In support of its motion Applicant states that

                  [t]he Court’s denial of Xinyi’s first motion for preliminary
                  injunction hinged on the premise that “so long as the
                  administrative review of the Subject Merchandise stays its course
                  the irreparable harm with which Applicant claims to be faced
                  remains in check.” The administrative review is no longer on
                  course because Xinyi has withdrawn its request for review. Xinyi
                  no longer has any control over the administrative review and the
                  suspension of liquidation from an ongoing review. The
                  Department will rescind the administrative review for Xinyi in due
                  course, unless this Court issues a preliminary in junction.
                  Accordingly, the irreparable harm now facing Xinyi is no longer
Consol. Court No. 02-00282                                                                      Page 5

               speculative and a mere possibility that is within Xinyi’s power to
               prevent. Now, having withdrawn its request for review, the
               Department may issue a notice rescinding the administrative
               review for Xinyi and instruct Customs to liquidate Xinyi’s entries,
               notwithstanding Xinyi’s appeal challenging the validity of the
               underlying antidumping order that resulted in antidumping duty
               deposits on Xinyi’s entries.

Pl.’s Mem. at 2–3. For the following reasons the court finds that Applicant has now satisfied its

burden and grants the Application for preliminary injunction.



                                             DISCUSSION

       Injunctive relief is an “extraordinary remedy” that is to be granted sparingly. Weinberger

v. Romero-Barcelo, 456 U.S. 305, 312 (1982) (citing R.R. Comm’n of Tx. v. Pullman Co., 312

U.S. 496, 500 (1941)); FMC Corp. v. United States, 3 F.3d 424, 427 (Fed. Cir. 1993); PPG

Indus., Inc. v. United States, 11 C.I.T. 5, 6 (1987) (citing Am. Air Parcel Forwarding Co. v.

United States, 1 C.I.T. 293, 298, 515 F. Supp. 47, 52 (1981)). Applicant bears the burden of

establishing that: (1) absent the requested relief, it will suffer immediate irreparable harm; (2)

there exists in its favor a likelihood of success on the merits; (3) the public interest would be

better served by the requested relief; and (4) the balance of the hardships on all parties tips in its

favor. Zenith Radio Corp. v. United States, 710 F.2d 806, 809 (Fed. Cir. 1983) (citing S.J. Stile,

646 F.2d at 525; Va. Petroleum Jobbers Ass’n v. Federal Power Comm’n, 259 F.2d 921, 925

(D.C. Cir. 1958)); Corus Group PLC v. Bush, 26 C.I.T. __, __, 217 F. Supp. 2d 1347, 1353

(2002) (citing Zenith, 710 F.2d at 809). The court, in its analysis of these factors, employs a

“sliding scale” and, consequently, need not assign to each factor equal weight. Corus, 26 C.I.T.

at __, 217 F. Supp. 2d at 1353–54 (citing Chilean Nitrate Corp. v. United States, 11 C.I.T. 538,
Consol. Court No. 02-00282                                                                      Page 6

539 (1987)); id., 26 C.I.T. at __, 217 F. Supp. 2d at 1354 (quoting FMC, 3 F.3d at 427 (“If a

preliminary injunction is granted by the trial court, the weakness of the showing regarding one

factor may be overborne by the strength of the others . . . . [Conversely], the absence of an

adequate showing with regard to any one factor may be sufficient, given the weight or lack of it

assigned to other factors, to justify [its] denial.”)). Notwithstanding, the crucial element is that of

irreparable injury. Id., 26 C.I.T. at __, 217 F. Supp. 2d at 1354 (citing Elkem Metals Co. v.

United States, 25 C.I.T. __, __, 135 F. Supp. 2d 1324, 1329 (2001); Nat’l Hand Tool Corp. v.

United States, 14 C.I.T. 61, 65 (1990)); see also Beacon Theatres, Inc. v. Westover, 359 U.S.

500, 506–07 (1959) (“The basis of injunctive relief in the federal courts has always been

irreparable harm and inadequacy of legal remedies.”); Bomont Indus. v. United States, 10 C.I.T.

431, 437, 638 F. Supp. 1334, 1340 (1986) (citing Nat’l Corn Growers Ass’n v. Baker, 9 C.I.T.

571, 585, 623 F. Supp. 1262, 1275 (1985); Am. Air Parcel Forwarding Co. v. United States, 6

C.I.T. 146, 152, 573 F. Supp. 117, 122 (1983)) (“Failure of an applicant to bear its burden of

persuasion on irreparable harm is ground to deny a preliminary injunction, and the court need not

conclusively determine the other criteria.”).



       Here, the court finds that Applicant has now established the “crucial element” of

immediate irreparable harm. Corus, 26 C.I.T. at __, 217 F. Supp. 2d at 1354. Specifically,

because Applicant has withdrawn its request for an administrative review of the Subject

Merchandise the prospect of immediate irreparable harm is no longer “speculative” and

Applicant is now in much the same position as other parties who have sought and received

preliminary injunctions in these matters. See, e.g., Zenith, 710 F.2d at 810 (“[W]e conclude that
Consol. Court No. 02-00282                                                                     Page 7

liquidation would indeed eliminate the only remedy available to Zenith for an incorrect review

determination by depriving the trial court of the ability to assess dumping duties on Zenith’s

competitors in accordance with a correct margin . . . .”); NMB Sing., Ltd. v. United States, 24

C.I.T. 1239, 1243, 120 F. Supp. 2d 1135, 1139 (2000) (citing Zenith, 710 F.2d at 810); Daido

Corp. v. United States, 16 C.I.T. 987, 996–97, 807 F. Supp. 1571, 1579 (1992) (citing Zenith,

710 F.2d at 810); PPG Indus., Inc. v. United States, 14 C.I.T. 18, 21, 729 F. Supp. 859, 861

(1990) (citing Zenith, 710 F.2d at 810).



       Furthermore, in denying Applicant’s previous request for a preliminary injunction, the

court found the lack of immediate irreparable harm weighed heavily in regard to the remaining

three factors of the test and, therefore, those factors did not tip in Applicant’s favor. See Fuyao

II, 27 C.I.T. at __, Slip Op. 03-99 at 8–11. Now that Applicant has demonstrated immediate

irreparable harm, however, the court finds that these other three factors do now balance in

Applicant’s favor. Corus, 26 C.I.T. at __, 217 F. Supp. 2d at 1353–54. Indeed, the serious issues

of law raised in Applicant’s Complaint now make a sufficient showing of likelihood of success

of the merits, the issuance of the injunction imposes no significant hardship or burden on the

other interested parties in this proceeding, and the public interest is served by this injunction

because it will ensure that the proper antidumping duties are applied to the subject entries. See

NMB, 24 CIT at __, 120 F. Supp. 2d at 1244–45.



                                            CONCLUSION

       As Applicant has now satisfied its burden of establishing that a preliminary injunction
Consol. Court No. 02-00282                                                                  Page 8

enjoining Customs from liquidating its entries of Subject Merchandise is proper, the court deems

it appropriate that such an injunction should issue. The court notes, however, its agreement with

Defendant-Intervenors that such injunction should cover only those entries of the Subject

Merchandise that were entered or withdrawn for consumption during the period of administrative

review and should “exclude entries made on or after April 1, 2003 from the scope of the

preliminary injunction.” Opp’n Def.-Intervenors to Pl. Xinyi’s Mot. Prelim. Inj. at 4.


                                                            ______________________________
                                                                    Richard K. Eaton

       Dated: September 2, 2003
              New York, New York